Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
 
Status of the Claims
Claims 1,11 are amended
Claims 1-20 are pending



Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered.

Applicant’s amendments are addressed by the newly cited art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fordyce US20160217446A1 in view of 
Yonezaki US20110125573A1
Purves 20190043115 in view of
Nehra 20180276693


Regarding Claim 1, Fordyce discloses

at the central clearing server,
receiving electronic data for an electronic payment account; 
in response to determining that the electronic payment account has previous electronic … data in a determined time period;
communicating the previous electronic … data to an account level aggregation server for aggregation of the previous electronic travel data on an account level;
communicating the previous electronic … data or to an account level class aggregation server;
in an analysis server, generating comprehensive travel and payment attributes analysis data for the electronic payment account from the aggregated previous electronic … data; 
in a profile server, creating … profile model analysis 


“In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) that is for a particular user or a group of users and that best matches the set of characteristics specified by the user data (125).

In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).
In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or anonymous manner. Some of these identifiers of the user (101) may be provided by publishers, advertisers, ad networks, search engines, merchants, or the user tracker (113). In one embodiment, such identifiers are correlated to the user (101) based on the overlapping or proximity of the time period of their usage to establish an identification reference table.
FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide 

storing … profile model analysis in a memory according to a predetermined format; 
Fordyce, fig.2

in an application server, applying … profile model analysis in real time to electronic payment accounts with … purchase data to determine a …  and 
“In one example, the profile includes a plurality of values representing aggregated spending of the user in various areas to summarize the transactions of the user.”  (Fordyce, abstract)

at a response server associated with a merchant, using an Application program interface (api) to access the …  .
“In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement.”  (Fordyce, para 0064)

Fordyce does not explicitly disclose
in a segmentation server, applying a segmentation algorithm to generate unique …  customer behavior segments based on the aggregated previous electronic …  data;
creating segmentation …  based on the segmentation algorithm;
segmentation
the segmentation
a segment of the unique … customer behavior seqments for the travel purchase data,
Yonezaki is directed to a customer segment advertising system.  (Yonezki, abstract).   Yonezaki discloses dividing a customer set into unique segments.  (“The weight module 206 can be configured to calculate a weight for the campaign at each segment of the advertisement campaign. FIG. 3, for example, is a table 300 illustrating the segments of an advertisement campaign. The criterion of the advertisement campaign provided by the purchaser and/or provider of the advertisement campaign is “individuals between the age 25-45.” As illustrated in the table 300, the number of potential placements for the entire campaign is 100. These potential placements can be divided into multiple segments. In this example, the potential placements are divided into four unique segments. Segment 1, for example, includes placements (e.g., websites, video streams, audio streams, etc.) targeting “males having an income of greater than $100,000.” As shown in FIG. 3, Segment 1 includes 20 possible placements. Similarly, Segment 2 includes placements targeting “females located in New York City” and includes 10 possible placements; Segment 3 includes placements targeting “males having an income of less than or equal to $100,000” and includes 40 possible placements; and Segment 4 includes placements targeting “females living outside New Your City” and includes 30 possible placements. Each segment of the advertisement campaign is a subset of the campaign criterion (“individuals between the age 25-45”).”, Yonezaki, para 0033)

convert the segment to a travel account score, the travel account score indicating how well the travel purchase data fits into the segment, and
compare the travel account score to a threshold travel account score including successful travel offers; and
the travel account score, and
determining if the travel account score is over  the threshold indicating a further travel offer would likely be successful.
“The success metric for a segment can be a number of clicks, a number of items purchased based on the advertisement, and/or the like. The number of impressions for a segment is the number of advertisement impressions (e.g., views, audio playbacks, video playbacks, etc.) for an advertising campaign placed at the segment. Accordingly, the performance score is a modified ratio of the success metric and the number of impressions.” (Yonezaki, para 0046).  “The performance score of the segment is based on a success metric for an advertisement at the segment and a number of impressions for the segment. The allocator module presents the advertisement at a placement associated with the segment if the weight for the segment is greater than a first threshold and the performance score for the segment is greater than a second threshold.” (Yonezaki, abstract).   It would have been obvious to one of ordinary skill in the art at the time the invention as filed to combine Fordyce with the segments of Yonezaki with the motivation of improving advertising performance.  (Yonezaki, background)

Fordyce does not explicitly disclose

at an artificial intelligence engine, continuing to refine the segmentation profile model analysis over time;


Purves is directed to a machine learning system for determining customer purchasing behavior across segments.  (Purves, summary).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fordyce with the segmentation of Purves with the motivation of delivering effective marketing.  Id.

Fordyce does not explicitly disclose
Travel
aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

The examiner notes that Fordyce discloses delivering targeted advertising to customers based upon their purchases.  (See above).   Nehra is directed to a system for predicting demand of customer travel accommodations.  (Nehra, abstract).  Nehra discloses that customers’ purchased flights and consumer flight class information is stored.  (Nehra, para 0023, “The consumer database 9 contains profile data for each of a plurality of consumers, all of whom carry one or more corresponding payment cards. Optionally, this profile data may classify the consumers according to one or more demographic and/or financial characteristics of the consumers. The consumer profile data for each of the consumers may comprise at least one of: home location, average ticket size in previous bookings, previous types of visit, previous flight cabin class, previous travel purpose, previous accommodation type, lifestyle, occupation, hobbies, salary, age, gender, marital status and family size.”).  Flight class information could be aggregated in order to make demand predictions.  (Nehra, para 0033, “[0032] The travel addendum data may also be used to predict, or to improve the prediction of, the type and/or size accommodation 



Regarding Claim 2, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the central clearing server clears electronic transactions.
See prior art rejection of claim 1, regarding Fordyce.

Regarding Claim 3, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 2.
wherein the electronic data comprises data to execute an electronic transaction involving a merchant and an electronic payment account of a consumer.
See prior art rejection of claim 1 regarding Fordyce.


Regarding Claim 4, 
wherein the account level class aggregation server stores data…  electronically purchased by a consumer.
“The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). “  (Fordyce, para 0189) “In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure the spending frequencies in various areas; and variables (315) measure the spending amounts in various areas. In one embodiment, each of the areas is identified by a merchant category (306) (e.g., as represented by a merchant category code (MCC), a North American Industry Classification System (NAICS) code, or a similarly standardized category code). In other embodiments, an area may be identified by a product category, a SKU number, etc.”  (Fordyce, para 0272)

Fordyce does not explicitly disclose
on a class level of travel 
See prior art rejection of claim 1 regarding Nehra

Regarding Claim 5, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein attributes comprises elements and levels of the elements in the electronic transaction.
“In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction.”  (Fordyce, para 0268)

Regarding Claim 6, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the segmentation algorithm analyzes data and determines breakpoints to segment the data.
See prior art rejection of claim 1 regarding Purves

Regarding Claim 7, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the segmentation profile model analysis reflects the determined segmentation profile using the segmentation algorithm and takes in data and segments the data in a similar manner.
See prior art rejection of claim 6

Regarding Claim 8, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the travel account score represents a classification from a plurality of classifications for the previous electronic travel data.


Regarding Claim 9, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the api takes in a request in a known format and responds with a travel score according to a known protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  The system may generate data reports.  “In one embodiment, transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc.”  (Fordyce, introduction).  Data may be requested.  (Fordyce, para 0039)

Regarding Claim 10, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 9.
wherein the travel account score is communicated according to a predetermined protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  

Regarding Claim 11-20, see prior art rejections of claim 1-10





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985.  The examiner can normally be reached on Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLEN C CHEIN/Primary Examiner, Art Unit 3687